DETAILED ACTION
This Action is in response to Applicant’s amendment filed on 02/17/2021. 
Claims 1, 2, 11, 12, 14 and 20 have been amended.
Claims 5, 7, 9, 15, 17 and 19 have been cancelled
Claims 1-4, 6, 8, 10-14, 16, 18 and 20 are pending.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Argument – The applicant argues, in regards to the 103 rejection of claim 1, that neither Emmanuel nor LI disclose the limitations of claim 1 (see applicant’s remarks; pages 9-11).
Response to argument – The applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.
Further, the applicant states that nothing in the additional secondary references accounts for the deficiencies of Emmanuel or LI (see applicant’s remarks; pages 11 and 12).  
However, the examiner respectfully disagrees.  Nadathur does in fact disclose the amended claimed limitations, as shown in the rejection below. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In particular, claim 8 (and similarly claim 18) recites the limitation “associating the performed action with the at least one user device signature and saving, in a data store, the at least one user device signature with the associated performed action”.  However, claim 1 (and similarly claim 11), from which claims 8 and 18 depend, recite the limitation “associating the one or more actions with the at least one user device signature and the user and saving, in a data store, the at least one user device signature and the user with the one or more actions”.
Therefore, claims 8 and 18 fail to further limit the subject matter of claims 1 and 11 because the one or more actions are already associated with the device signature and the user, as well as, are saved in a data store.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2, 4, 6, 8, 10-12, 14, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nadathur et al. (U.S. 2017/0033944 A1).
Regarding claims 1, 11 and 20, Nadathur discloses a method, comprising: 
detecting, using one or more detecting devices (coordinator device) present within an area and at an information handling device (coordinator), at least one user device (controller) signature (e.g. wireless signal or unique identifier) in the area (see Nadathur; paragraphs 0042, 0060, 0061 and 0099; Nadathur discloses a coordinator communicates with controllers and accessories.  The type of communication used may be Wi-Fi and Bluetooth.  The coordinator detects a triggering event, e.g. a controller entering a geofence location such as a particular room.  In other words, the coordinator detects the controller’s signal in order to determine whether the controller is in the location.  Further, a unique identifier is also used for the controller in association with the triggering event.  The examiner notes that according to the applicant’s specification, the detecting device is the information handling device, as such, the detecting device is a part of or included as the information handling device.  Also, the user device signature may be a wireless signal or include a unique identifier (see applicant’s specification as filed; paragraph 0028));
determining, using a processor, one or more actions (resulting actions) to be performed based on the at least one user device (controller) signature (e.g. wireless signal or unique identifier) and identifying the user associated with at least one user device (controller) corresponding to the at least one user device (controller) signature (e.g. wireless signal or unique identifier), wherein the determining comprises identifying an effect (user is present, e.g. home) of the presence of the at least one user device (controller) signature (e.g. wireless signal or unique identifier) and identifying the one or more actions (resulting actions) corresponding to the effect (user is present, e.g. home), wherein the one or more actions (resulting actions) are responsive to the effect (user is present, e.g. home) and accommodates the user corresponding to the at least one user device (controller) signature (e.g. wireless signal or unique identifier), wherein the effect (user is present, e.g. home) of the presence of the at least one user device (controller) signature (e.g. wireless signal) comprises determining the one or more actions (resulting actions) to be performed based upon historical information (patterns) (see Nadathur; paragraphs 0066, 0073, 0077, 0081 and 0099; Nadathur discloses the presence of the user and user device is detected, i.e. a trigger event is detected.  When a triggering event is detected the coordinator can test for triggering conditions, such as historical trends/patterns.  If the condition is satisfied, resulting actions are executed.  For example, if a user normally turns on certain lights upon arriving home, i.e. wireless signal is detected, than the lights may be turned on to accommodate the user.  Further, the trigger can include information such as unique identifiers for the controller and the owning user of the controller.  As such, the resulting actions being 
performing, based on the determining and the user, the one or more actions (resulting actions) subsequent to receiving confirmation to perform the one or more actions (resulting actions), wherein the confirmation comprises confirming the effect (user is present, e.g. home) the at least one user device (controller) has on the area based upon the historical information (patterns) (see Nadathur; paragraphs 0077, 0081 and 0098; Nadathur discloses machine learning can be used to detect historical trends and behavior patterns, i.e. triggering conditions, and executing resulting actions if the triggering conditions are satisfied.  For example, it is confirmed that the lights are turned on when the user arrives home based on the historical trend and behavior pattern.  Further, another confirmation is a proposed trigger, as a result of the pattern analysis can be generated and presented to the user to either accept or reject); and
associating the one or more actions (resulting actions) with the at least one user device (controller) signature (e.g. wireless signal or unique identifier) and the user and saving, in a data store, the at least one user device (controller) signature (e.g. wireless signal or unique identifier) and the user with the one or more actions (resulting actions) (see Nadathur; paragraphs 0066, 0077, 0081, 0098, 0099 and Figures 4 and 5; Nadathur discloses detecting a trigger and action set, such as the presence of the controller and user and the corresponding resulting actions.  The trigger and trigger action set is defined for the user in a trigger data object that includes the resulting actions and unique identifiers for the controller and user.  As such, the actions are associated with the user, as well as, the “user device signature” by the presence of the controller, i.e. wireless signal, and the unique identifier being determined.  Further, the examiner notes that data store”).
Further, Nadathur discloses the additional limitations of claim 11, a memory device that stores instructions executable by the processor (see Nadathur; paragraphs 0166 and 0168; Nadathur discloses storage device, e.g. memory, and processors used); of claim 20, a storage device that stores code, the code being executable by a processor (see Nadathur; paragraphs 0166 and 0168; Nadathur discloses storage device, e.g. memory, and processors used).
Regarding claims 2 and 12, Nadathur discloses all the limitations of claims 1 and 11, as discussed above, and further Nadathur clearly discloses wherein the determining the action comprises accessing a data store comprising a list of correlations between user device signatures and actions (see Nadathur; paragraphs 0061, 0066, 0081, and 0099 and Figure 5; Nadathur discloses a list option for defined triggered action sets that include a triggering event, such as, when a user device enters or leaves a particular room in a home.  For example, determining the presence or absence of particular user devices that each user generally carries with them.  The devices include a UID that identifies the user.  The defined trigger action set shows the relationship/connection between the trigger event and resulting actions.  Therefore, since the trigger action sets are defined they would need to be stored and accessible in order to implement determination of a trigger action set).
Regarding claims 4 and 14, Nadathur discloses all the limitations of claims 1 and 11, as discussed above, and further Nadathur clearly discloses wherein the determining comprises identifying the action previously (historical) taken in response to a previous (historical) detection of the at least one user device signature (see Nadathur; paragraphs 0077 and 0081; Nadathur discloses machine learning can be used to detect historical trends and behavior patterns. For 
Regarding claims 6 and 16, Nadathur discloses all the limitations of claims 1 and 11, as discussed above, and further Nadathur clearly discloses wherein upon subsequent detection of the at least one user device signature, the confirmed action is automatically performed (see Nadathur; paragraphs 0077, 0081 and 0098; Nadathur discloses machine learning can be used to detect historical trends and behavior patterns, i.e. triggering conditions, and executing resulting actions if the triggering conditions are satisfied.  For example, it is confirmed that the lights are turned on when the user arrives home based on the historical trend and behavior pattern.  And as such, when the user is arriving home the lights are turned on).
Regarding claims 8 and 18, Nadathur discloses all the limitations of claims 1 and 11, as discussed above, and further Nadathur clearly discloses associating the performed action with the at least one user device signature and saving, in a data store, the at least one user device signature with the associated performed action (see Nadathur; paragraphs 0066, 0077, 0081, 0098, 0099 and Figures 4 and 5; Nadathur discloses detecting a trigger and action set, such as the presence of the controller and user and the corresponding resulting actions.  The trigger and trigger action set is defined for the user in a trigger data object that includes the resulting actions and unique identifiers for the controller and user.  As such, the actions are associated with the user, as well as, the “user device signature” by the presence of the controller, i.e. wireless signal, and the unique identifier being determined.  Further, the examiner notes that since the association information is defined and included in a data object that it would necessarily be stored somewhere, e.g. “data store”).
Regarding claim 10, Nadathur disclose all the limitations of claims 1 and 11, as discussed above, and further Nadathur clearly discloses wherein the information handling device comprises a device within a group of interconnected devices (see Nadathur; paragraph 0041 and Figure 2; Nadathur discloses the coordinator can be an intelligent device that can coordinate operations among multiple controllers and/or accessories, i.e. “within a group of interconnected devices”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nadathur et al. (U.S. 2017/0033944 A1) in view Tenant de la Tour et al. (U.S. 2019/0172096 A1).
Regarding claims 3 and 13, Nadathur discloses all the limitations of claims 1 and 11, as discussed above.  While Nadathur discloses the action based upon the detected user device signature, as discussed above, Nadathur does not explicitly disclose wherein the action is based upon a number of detected user device signatures.
In analogous art, Tenant de la Tour discloses wherein the action is based upon a number of detected user device signatures (device identifier) (see Tenant de la Tour; paragraphs 0092-0094; Tenant de la Tour discloses identifying a number of unique guest devices by detecting device identifiers and comparing the count of guest devices to a threshold number).
One of ordinary skill in the art would have been motivated to combine Nadathur and Tenant de la Tour because they both disclose features of tracking devices in an area, and as such, are within the same environment. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of claimed invention, to incorporate Tenant de la Tour’s identifying a group of unique devices into the system of Nadathur in order to provide efficiency by allowing the system to determine the number of controllers/users in a location when implementing the priorities associated with the triggers (see Nadathur; paragraphs 0130 and 0160).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yiu et al. (U.S. 2004/0107352 A1) discloses receiving an identifier when a user enters a room and sending control signals to electronic devices based on stored user preference information.
Morimoto et al. (U.S. 2015/0179057 A1) discloses detecting whether a user is going or leaving a location and based on the particular user, e.g. a user ID, controlling the state of devices.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653.  The examiner can normally be reached on M-F 7:30am-5:00pm (every other Fri off).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.C/           Examiner, Art Unit 2443
05/29/2021                                                                                                                                                                                             

/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443